 Case 3:19-cv-00511-K-BH Document 26 Filed 12/11/20 Page 1 of 1 PageID 818
                IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

KENNETH BERNARD ALEXANDER, §
                           §
         Plaintiff,        §
                           §
v.                         §                       Civil No. 3:19-CV-0511-K-BH
                           §
ANDREW SAUL,               §
COMMISSIONER OF THE SOCIAL §
SECURITY ADMINISTRATION,   §
                           §
         Defendant.        §

         ORDER ACCEPTING FINDINGS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge and conducting a de novo review of those parts of the Findings

and Conclusions to which objections have been made, I am of the opinion that the

Findings and Conclusions of the Magistrate Judge are correct and they are accepted as

the Findings and Conclusions of the Court.

       It is therefore ORDERED that the Findings, Conclusions, and Recommendation

of the United States Magistrate Judge are adopted. Accordingly, the plaintiff’s Petition

and Brief for Award of Attorney Fees Under the Equal Access to Justice Act, filed April 15, 2020

(doc. 22), is GRANTED, and he is awarded $4,251.90 in attorney’s fees to be made

payable directly to him and mailed to his counsel.

       SO ORDERED.

       Signed December 11, 2020.

                                            ____________________________________
                                            ED KINKEADE
                                            UNITED STATES DISTRICT JUDGE
